DETAILED ACTION 
Response to Arguments
The amendments filed 2/25/2022 have been entered and made of record. 

The Applicant's amendments and arguments filed 2/25/2022 have been considered but are not persuasive.
Re Claim 1: Applicant states that cited references (on page 13 of Remarks and Arguments of 2/25/2022) do not teach “target virtual CT volume (CTend), 
However, the Examiner disagrees, because:
First,   (starting from page 13 of Remarks and Arguments) Applicant apparently mistakenly assumes that Ulrici’s “projection image” mapped to a virtual volume, however this is not correct. In fact, in the Office Action: 
“a) providing an initial CT volume of a head of a patient, the initial CT volume (CT0) (see Ulrici: e.g., Fig. 1, and Figs. 6-7, and, --creating a virtual dental image from a 3D volume (1) comprising volumetric image data. Firstly, a sub -volume (8, 12, 15, 18) of the 3D volume (1) is defined and then a virtual projection image (30, 41) is generated for said sub –volume--, in abstract, and, --a three-dimensional volume is computed from said projection images. The 3D volume can then be displayed by application software on a monitor. In the method of computed tomography (CT), the image is formed on the basis of continuous imaging of the projection from different directions. Usually, the computed 3D reconstructions are composed of individual slices according to the sliced imaging technique, which slices extend through the object at right angles thereto.--, in [0002])”
Apparently, Ulrici’s 3D volume, similarly sub- 3D volume are the initial CT volume (CT0), which is a 3D reconstructions, and it is digital, and can be displayed on a computer monitor,
Then, above 3D volume and these components thereof  i) maxilla bone and mandible bone, ii) crowns and roots for a plurality of teeth…. etc, as illustrated in Ultrici’s Fig. 1, are the 3D volume, and sub- 3D volumes, and which can be re-arranged to provide a modified 3D volume and these components as “the target virtual CT volume (CTend)”, 
d) re-arranging the segmented crowns, roots and bones according to a modified relationship between segmented crowns, roots and bones determined by the artificial intelligence engine to produce a target virtual CT volume (CTend) (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]),
	in above Office Action section, Ulrici’s  applying different weighting of the elements according to a defined function in computing the volumetric image, or as the virtual 3D volume is considered as modifying/re-arranging the virtual 3D volume to provide a target virtual  CT volume (CTend), it is mapped to “the target virtual CT volume (CTend), because it is first a 3D volume, which is a 3D reconstructions, and it is digital, and can be displayed on a computer monitor  and which is modified. 
	as stated in Office Action, such Ulrici’s modifying/re-arranging the virtual 3D volume can be further combined with Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135], because above Matov’s teaching provide a more specific modifying/re-arranging the components.

	Therefore, claims 1-16 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici et al. (US 20130162645 A1), and in view of Matov et al. (US 20090191503 A1).
	Re Claim 1:	Ulrici discloses a method for producing a target virtual CT Volume (CTend) (see Ulrici: e.g., Figs. 6-7, and, --creating a virtual dental image from a 3D volume (1) comprising volumetric image data. Firstly, a sub -volume (8, 12, 15, 18) of the 3D volume (1) is defined and then a virtual projection image (30, 41) is generated for said sub –volume--, in abstract, and, --a three-dimensional volume is computed from said projection images. The 3D volume can then be displayed by application software on a monitor. In the method of computed tomography (CT), the image is formed on the basis of continuous imaging of the projection from different directions. Usually, the computed 3D reconstructions are composed of individual slices according to the sliced imaging technique, which slices extend through the object at right angles thereto.--, in [0002]), comprising:
	a) providing an initial CT volume of a head of a patient, the initial CT volume (CT0) (see Ulrici: e.g., Fig. 1, and Figs. 6-7, and, --creating a virtual dental image from a 3D volume (1) comprising volumetric image data. Firstly, a sub -volume (8, 12, 15, 18) of the 3D volume (1) is defined and then a virtual projection image (30, 41) is generated for said sub –volume--, in abstract, and, --a three-dimensional volume is computed from said projection images. The 3D volume can then be displayed by application software on a monitor. In the method of computed tomography (CT), the image is formed on the basis of continuous imaging of the projection from different directions. Usually, the computed 3D reconstructions are composed of individual slices according to the sliced imaging technique, which slices extend through the object at right angles thereto.--, in [0002]);
Comprising:
i) maxilla bone and mandible bone (see Ulrici: e.g., Fig.1, and,  --FIG. 1 is a diagrammatical representation of a 3D volume 1 imaged by means of digital volume tomography (DVT) or computed tomography (CT).  The 3D volume 1 is composed of voxels having specific X-ray absorption values.  The 3D volume comprises a plurality of structures such as the central incisors 2, the lateral molars 3, and the maxillary arch 4, the mandibular arch 5, the upper jawbone 6, and the lower jawbone--, in [0086]); and
	ii) crowns and roots for a plurality of teeth (see Ulrici: e.g., Fig.1, and,  --FIG. 1 is a diagrammatical representation of a 3D volume 1 imaged by means of digital volume tomography (DVT) or computed tomography (CT).  The 3D volume 1 is composed of voxels having specific X-ray absorption values.  The 3D volume comprises a plurality of structures such as the central incisors 2, the lateral molars 3, and the maxillary arch 4, the mandibular arch 5, the upper jawbone 6, and the lower jawbone--, in [0086]; and, --[0094] FIG. 6 is a schema of a detail of the 3D volume 1 including a single molar tooth 3 of the mandibular arch 5.  The molar tooth 3 consists of a tooth root 70 and a tooth crown 71 provided with a filling 72.  The tooth root 70 is disposed in the jawbone 73.  The gingiva 74 covers the jawbone 73.  Secondary caries 76 has developed on the reverse side 75 of the filling 72 and is to be diagnosed.  A sub-volume 77 is defined by the user or automatically with the assistance of a computer, which sub-volume 77 comprises the tooth crown 71, while the unwanted object, namely the filling 72, is excluded virtually.  The remaining sub-objects, such as the tooth root 70, the gingiva 74, and the jawbone 73, that are of no diagnostic significance are likewise omitted when the sub-volume 77 is being defined.--, in [0094]);
	b) segmenting crowns, roots and bones out of the initial CT volume (CT0) to produce an initial segmented CT volume (SCT0) (see Ulrici: e.g., -- The sub-volume may be of any other basic geometric shape, such as a tetrahedron, or it may have the shape of a segmented sub-volume.--, in [0020], and, -- The sub-volume can be defined manually by a user by the use of input devices.  The sub-volume can alternatively be defined automatically using a computer and software for processing image data and using conventional image-processing techniques such as the identification or segmentation of defined sub-objects, such as teeth or jawbones--, in [0033]-[0035], [0039], and [0050]);  
	c) producing an initial set of biometric parameters (S0) from the initial segmented
CT volume (SCT0) and other anatomical features within the SCT0 (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]);
	Ulrici however does not explicitly disclose producing an initial set of biometric parameters (S0) using an artificial intelligence engine whose data structure contains information reflecting relationship between segmented crowns, roots and bones;
	Matov teaches producing an initial set of biometric parameters (S0) using an artificial intelligence engine whose data structure contains information reflecting relationship between segmented crowns, roots and bones (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]),
Ulrici and Matov are combinable as they are in the same field of endeavor: 3D volume modeling of dental, such as root of the tooth or other anatomical structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ulrici’s method using Matov’s teachings by including producing an initial set of biometric parameters (So) using an artificial intelligence engine whose data structure contains information reflecting relationship between segmented crowns, roots and bones to Ulrici’s producing parameters/values from the initial segmented CT volume (SCT0) and other anatomical features in order to improve/optimize the selection of the analyzer or model parameters (see Matov: e.g., in abstract, and [0065]-[0066], and [0118]-[0122]); and 
Ulrici as modified by Matov further disclose d) re-arranging the segmented crowns, roots and bones according to a modified relationship between segmented crowns, roots and bones determined by the artificial intelligence engine to produce a target virtual CT volume (CTend) (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]);
e) displaying, storing or transmitting the target CT virtual Volume (CTend) (see Ulrici: e.g., Fig. 1, and, --a three-dimensional volume is computed from said projection images. The 3D volume can then be displayed by application software on a monitor. In the method of computed tomography (CT), the image is formed on the basis of continuous imaging of the projection from different directions. Usually, the computed 3D reconstructions are composed of individual slices according to the sliced imaging technique, which slices extend through the object at right angles thereto.--, in [0002]; --These sub-volumes can be of arbitrary shape.  They can have variable thickness and a selected basal surface or they can be defined such that their external contour corresponds to a segmented sub-object, such as a tooth or a group of teeth.--, in [0047]-[0050]; also see Matov: e.g., Figs. 7, 8-10, and, [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]).

Re Claim 3, Ulrici as modified by Matov further disclose determining a patient’s treatment outcome based on the initial set of biometric parameters (So) (see Matov: e.g., -- Existing approaches to achieve the desired movement of the tooth include fabrication of dental appliances from the planned next or n+1 position and placed over the teeth during the current or n position of the treatment stage.  Typically, it is assumed that the forces and torques generated by the deformation of the dental appliance or portions thereof (resulting from the difference in the teeth position used for the dental appliance fabrication and the position of the teeth it has been positioned over) will cause the teeth to move into the planned next position in the treatment stage.--, in [0007]; and, -- the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0051]-[0054]);
producing a final set of biometric parameters (Send) corresponding to the treatment outcome using the artificial intelligence engine in an inverse fashion (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]); and
re-arranging the segmented crowns, roots and bones according to the final set of biometric parameters Send to produce a final virtual CT volume (CTend) (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]).

Re Claim 4, Ulrici as modified by Matov further disclose where the step of determining the patient’s treatment outcome
further comprises:
i) providing a measurement analysis using the initial set of biometric parameters (So) to a practitioner (see Matov: e.g., -- Existing approaches to achieve the desired movement of the tooth include fabrication of dental appliances from the planned next or n+1 position and placed over the teeth during the current or n position of the treatment stage.  Typically, it is assumed that the forces and torques generated by the deformation of the dental appliance or portions thereof (resulting from the difference in the teeth position used for the dental appliance fabrication and the position of the teeth it has been positioned over) will cause the teeth to move into the planned next position in the treatment stage.--, in [0007]; and, -- the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0051]-[0054]); and
ii) receiving a treatment plan from the practitioner, where the treatment outcome includes dental surgery (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]).


Re Claim 7, Ulrici as modified by Matov further disclose providing at least one aligner to move the plurality of teeth from an arrangement in the initial CT volume to an arrangement in the target virtual CT volume or providing a plurality of aligners to incrementally to move the plurality of teeth from the arrangement in the initial CT volume toward the arrangement in the target virtual CT volume (see Matov: e.g., -- [0188] FIG. 26 shows the trajectories of crown points from a first treatment stage to a second treatment stage of a treatment plan in one aspect.  Referring to FIG. 26, the crown of a tooth 2501 has points 2511 and 2521 in an initial position of a treatment stage of the treatment plan.  At a desired treatment stage of the treatment plan, the equivalent points of the crown of a tooth 2501 may be displaced to target locations 2512 and 2522.  The trajectories 2513 and 2523 may be determined and mapped based on the initial and target position of the crown of the tooth.--, in [0188], and, -- the aligner shape geometry may be optimized by removing all interferences between the current position (at the current treatment stage), and the next position (the n+1 treatment stage).--, in [0139]).


Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici as modified by Matov, and further in view of Sachdeva et al. (US 20140379356 A1).
	Re Claim 2, Ulrici as modified by Matov further disclose where the modified relationship between segmented crowns, roots and bones reduces more than one of an anterior-posterior asymmetry, a vertical asymmetry, a transversal asymmetry, an anterior-posterior disharmony, a vertical disharmony, and a transversal disharmony of the bones of the head of the patient (see Matov: e.g., -- the predetermined relief on the aligner is illustrated by the shown arrow, whereby the engagement between the aligner and the tooth at the location resulting in the undesirable force is removed by modifying the shape of the aligner geometry.--, in [0133]-[0135], also see: -- defining appliance configurations or changes to appliance configurations for incrementally moving teeth.  The tooth movements will be those normally associated with orthodontic treatment, including translation in all three orthogonal directions, rotation of the tooth centerline in the two orthogonal directions with rotational axes perpendicular to a vertical centerline ("root angulation" and "torque"), as well as rotation of the tooth centerline in the orthodontic direction with an axis parallel to the vertical centerline ("pure rotation"). 
[0053] In one embodiment, the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0052]-[0055], [0059] and [0176] {herein alignment, for example align to centerline is mapped to reduce asymmetry});
	Ulrici as modified by Matov however do not explicitly disclose reduction of asymmetry;
	Sachdeva teaches reduction of asymmetry (see Sachdeva: e.g., -- the user is provided with various tools to make the arch form symmetric (or not symmetric), enter in values for transverse, sagittal or vertical movement, or change the relation of the overbite or overjet. As shown in FIG. 36A, the slide line feature 682 is also displayed, which the user can use as described previously to change the shape of the arch using the slide line features. [0175] In FIG. 37, the user has activated an icon to show a midline plane 690 to appear. By interactively moving the midline (using click and drag technique), the user can change the orientation of the midline relative to the teeth in the arch and thereby change the right/left values shown in the length discrepancy icon 644. The midline is shifted slightly to the patient's right. The lateral segments are held fixed while the midline shift is only carried out by the anterior teeth. If "full aligned" had been checked the all the teeth would move along the slide line to accommodate the new position of the midline.--, in [0173]-[0175], and, -- indicating that the interproximal reduction is symmetrically and evenly distributed between the teeth. The teeth can be morphed accordingly to simulate the change in shape either through reduction in size or buildup in size as necessitated by the treatment. By un-checking any of the boxes in field 632, the user can simulate a tooth extraction and move teeth to manage the gap in space on a tooth by tooth basis, or have the space distributed evenly between the teeth, etc.--, in [0185]),
Ulrici (as modified by Matov) and Sachdeva are combinable as they are in the same field of endeavor: 3D volume modeling of dental, such as root of the tooth or other anatomical structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ulrici (as modified by Matov)’s method using Sachdeva’s teachings by including reduction of asymmetry to Ulrici (as modified by Matov)’s alignments in order to provide interproximal reduction symmetrically and evenly distributed between the teeth (see Sachdeva: e.g., in [0173]-[0175], and [0185]).

Re Claim 5, Ulrici as modified by Matov, and Sachdeva further disclose where the step of producing an initial set of biometric parameters (So) comprises identifying an additional set of biometric parameters  (Si) in the initial CT volume (CT0) outside the maxilla bone, the mandible bone, and the crowns and roots for the plurality of teach, and the step of determining a patient’s treatment outcome comprises determining the patient’s treatment outcome based on the set of biometric parameters (So) and the additional set of biometric parameters (Si)  (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]; and further see Sachdeva: e.g., -- the workstation provides software tools which enable the practitioner to mark the facial, dental, maxilla and mandibular midlines and levels and cant of the upper and lower aesthetic occlusal planes. The designation or marking could be performed on 2D photographs of the patient displayed on the user interface. In particular, the 2D photographs of the patient are recalled from computer memory and displayed on the screen display, and the user identifies with the user interface devices (mouse) these locations, with the assistance of suitable user interface tools described herein. [0019] The workstation further is provided with tools for marking the occlusal plane and occlusal plane positions such as upper and lower positions with respect to posterior, functional, and aesthetic locations on a 2D lateral X-ray view of the head, jaw and associated anatomical structures. [0020] The software provides a feature by which a reference tooth or teeth is identified. The reference tooth or teeth are a tooth or teeth in which the movement of the tooth or teeth is expected to be a minimum over the course of treatment. The reference tooth is indicated or marked in any convenient fashion, such as by using suitable icons displayed simultaneously with a x-ray layout of the patient's teeth displayed on the user interface. Information as to roots of the reference teeth is available through X-ray, CT scans, with respect to the crowns of the teeth (2D or 3D).--, in [0018]-[0022]). See similar obviousness and motivation statements for combination of cited references addressed above for claim 2.

Claims 6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici as modified by Matov, and further in view of Bangera (US 20150054945 A1).
Re Claim 6, Ulrici as modified by Matov further disclose determining at least one landmark within the initial CT volume (CT0) (see Matov: e.g., -- [0188] FIG. 26 shows the trajectories of crown points from a first treatment stage to a second treatment stage of a treatment plan in one aspect.  Referring to FIG. 26, the crown of a tooth 2501 has points 2511 and 2521 in an initial position of a treatment stage of the treatment plan.  At a desired treatment stage of the treatment plan, the equivalent points of the crown of a tooth 2501 may be displaced to target locations 2512 and 2522.  The trajectories 2513 and 2523 may be determined and mapped based on the initial and target position of the crown of the tooth.--, in [0188] {these crown points are mapped to landmarks});
for each treatment stage Tn, where n is a non-negative integral number producing a current 3D mesh of the teeth and gums including the at least one landmark (see Matov: e.g., -- the aligner shape geometry may be optimized by removing all interferences between the current position (at the current treatment stage), and the next position (the n+1 treatment stage).--, in [0139]);
Ulrici as modified by Matov however do not explicitly disclose above crown points as the landmarks are invariant landmarks;
Bangera teaches invariant landmarks (see Bangera: e.g., -- computing device 730 includes circuitry configured to detect one or more features depicted in the digital images, e.g., the physical landmarks, and match these features with features in the digital spatial profile, e.g., the registration marks. Features and the relationships between them may be detected using any of a number of feature-based methods including, but not limited to, segmentation methods, distance transform, affinely invariant neighborhoods, Harris corner detection, Maximally Stable External Regions, Canny detector, Laplacian of Gaussian, elastic contour extraction, existing edge detection, line intersections, local extrema of wavelet transform, inflection points of curves, and the like. Computing device 730 includes circuitry to match the features detected in the one or more images of skin surface of the individual with features in the digital spatial profile using one or more feature-matching methods, non-limiting examples of which include Euclidean distance matching, invariant moments, nearest neighbor based matching, correlation-like methods, Fourier methods, mutual information methods, optimization methods. Further non-limiting examples include methods using spatial relations, e.g., graph matching algorithms, methods using invariant descriptors, and relaxation methods--, in [0163], and, -- the mouthpiece includes at least one registration mark to register the mouthpiece to at least one landmark on one or more surfaces of the mouth region of the individual. The one or more landmarks on the one or more surfaces of the mouth region can include pigmented areas, dental topography, oral mucosa texture patterns, blemishes, anatomical features --, in [0238]),
Ulrici (as modified by Matov) and Bangera are combinable as they are in the same field of endeavor: 3D volume modeling of structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ulrici (as modified by Matov)’s method using Bangera’s teachings by including reduction of asymmetry to Ulrici (as modified by Matov)’s segmentation and alignments of models in order to match the features detected in the one or more images (see Bangera: e.g., in [0163], and [0238]); 
Ulrici (as modified by Matov) and Bangera further disclose registering the current 3D mesh to an earlier treatment stage segmented CT volume (SCTx) using the at least one invariant landmark, where x is an integer between n-1 and 0 (see Metrov: e.g., -- uses a patient-specific digital model to plot a treatment plan, and then use a scan of the achieved or actual treatment outcome--, in [0050], and, [0055]; also see: -- the recognizer to find the optimal time alignment between a sequence of frames and a sequence of node models, it must compare most frames against a plurality of node models.  One method of reducing the amount of computation required for dynamic programming is to use pruning.  Pruning terminates the dynamic programming of a given portion of dental treatment information against a given treatment model if the partial probability score for that comparison drops below a given threshold.  This greatly reduces computation.--, in [0066]-[0068]);
providing an intermediate segmented CT volume of a patient (SCTn) using
the current 3D mesh to update the earlier treatment stage segmented CT volume (SCT) (see Metrov: e.g., -- uses a patient-specific digital model to plot a treatment plan, and then use a scan of the achieved or actual treatment outcome--, in [0050], and, [0055]; also see: -- the recognizer to find the optimal time alignment between a sequence of frames and a sequence of node models, it must compare most frames against a plurality of node models.  One method of reducing the amount of computation required for dynamic programming is to use pruning.  Pruning terminates the dynamic programming of a given portion of dental treatment information against a given treatment model if the partial probability score for that comparison drops below a given threshold.  This greatly reduces computation.--, in [0066]-[0068]);
producing a final set of biometric parameters (Send) from the intermediate segmented CT volume (SCTn), using the artificial intelligence engine whose data structure contains information reflecting the relationship between segmented crowns, roots and bones (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]);
determining a target patient’s treatment outcome for a treatment stage Tn based on an intermediate set of biometric parameters (Sn) and the final set of biometric parameters Sena, wherein the treatment stage Tnsi is posterior to the treatment stage Th (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]);
producing a target set of biometric parameters Sn+1 corresponding to the target
patient’s treatment outcome using the artificial intelligence engine (see Matov: e.g., Fig. 7, and -- data driven analyzers may be applied. These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. Overfitting refers to the situation where the analyzer has memorized the training data so well that it fails to fit or categorize unseen data. Typically, during the construction of the analyzer or model, the analyzer's performance is tested against the test set. The selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point…. a neural network is used to recognize each pattern as the neural network is quite robust at recognizing dental treatment patterns. Once the treatment features have been characterized, the neural network then compares the input dental information with stored templates of treatment vocabulary known by the neural network recognizer, among others. The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination. --, in [0065]-[0066], and [0118]-[0122]);
re-arranging the segmented crowns, roots and bones of an earlier segmented CT
volume (SCTy) according to the target set of biometric parameters Sn+ to produce a target intermediate virtual CT volume (CTn+i), where y is an integer between n and 0 (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]); and
displaying, storing or transmitting the target intermediate virtual CT Volume (CTn+1) (see Ulrici: e.g., -- the virtual projection image can be displayed on a display device in the form of a virtual intraoral image. [0048] This makes it possible to display the virtual projection image as a conventional intraoral image on a display device, such as a computer monitor, using available application software. [0049] Advantageously, a plurality of projection images can be generated from different sub-volumes in different X-ray imaging directions according to a predefined schema. [0050] These sub-volumes can be of arbitrary shape.  They can have variable thickness and a selected basal surface or they can be defined such that their external contour corresponds to a segmented sub-object, such as a tooth or a group of teeth.  The projection images created can alternatively be displayed in a defined arrangement by means of the display device.--, in [0047]-[0050]; also see Matov: e.g., Figs. 7, 8-10, and, [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]).

Re Claims 8 and 9, claims 8 and 9 are the corresponding method claim of the combination of limitations in claims 1, 3, and 6 respectively.  Thus, claims 8 and 9 are rejected for reasons similar to those discussed in regard to claims 1, 3. And 6. Further, Ulrici as modified by Matov, and Bangera further disclose a method for producing a target intermediate virtual CT Volume (CTh+1) (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]). 

Re Claim 10,  Ulrici as modified by Matov, and Bangera further disclose where the intermediate segmented CT volume of a patient (SCT) is obtained from an intermediate virtual CT volume produced using a 3D mesh from an intraoral scanner, where the invariant landmark is not visible on the 3D mesh, and further comprising a step of: imaging the invariant landmark and at least a portion of the surface represented in the 3D mesh using a penetrating imaging scanner including optical coherence tomography, ultrasound, or opto-acoustic scanners (see Bangera: e.g., -- One or more modeling programs can be used for this purpose.  Non-limiting examples of types of modeling programs include polygonal mesh three-dimensional modeling programs, non-uniform rational basis spline (NURBS) surface modeling programs, or editable feature-based computer aided design (CAD) modeling programs.--, in [0057]).

Re Claim 11, Ulrici as modified by Matov, and Bangera further disclose wherein the step of determining the target treatment outcome for the treatment stage Tn+i further comprises:
i.1. producing a treatment progression analysis to a practitioner  (see Matov: e.g., --a teeth superimposition tool is used to match treatment files of each arch scan. The refinement (subsequent progress) scan is superimposed over the initial one to arrive at a match based upon tooth anatomy and tooth coordinate system. After teeth in the two arches are matched, the superimposition tool asks for a reference in order to relate the upper arch to the lower arch. When the option "statistical filtering" is selected, the superimposition tool measures the amount of movement for each tooth by first eliminating as reference the ones that move (determined by the difference in position between the current stage and the previous one) more than one standard deviation either above or below the mean of movement of all teeth. The remaining teeth are then selected as reference to measure movement of each tooth.--, in [0054]);
i.2. receiving from the practitioner a treatment planning modification based on the treatment progression analysis, wherein the treatment planning modification includes dental surgery (see Matov: e.g., -- Existing approaches to achieve the desired movement of the tooth include fabrication of dental appliances from the planned next or n+1 position and placed over the teeth during the current or n position of the treatment stage.  Typically, it is assumed that the forces and torques generated by the deformation of the dental appliance or portions thereof (resulting from the difference in the teeth position used for the dental appliance fabrication and the position of the teeth it has been positioned over) will cause the teeth to move into the planned next position in the treatment stage.--, in [0007]; and, -- the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0051]-[0054]).

Re Claim 12, Ulrici as modified by Matov, and Bangera further disclose validating safety risk of the produced target intermediate virtual CT volume (CTn+1) that includes fenestration risk, root collision risk, stage and cumulative tooth movement risk in six degrees of freedom (see Matov: e.g., -- Existing approaches to achieve the desired movement of the tooth include fabrication of dental appliances from the planned next or n+1 position and placed over the teeth during the current or n position of the treatment stage.  Typically, it is assumed that the forces and torques generated by the deformation of the dental appliance or portions thereof (resulting from the difference in the teeth position used for the dental appliance fabrication and the position of the teeth it has been positioned over) will cause the teeth to move into the planned next position in the treatment stage.--, in [0007]; and, -- the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0051]-[0054]).

Re Claim 13, Ulrici as modified by Matov, and Bangera further disclose: 
m. during a patent visit associated to a treatment stage Tn, producing at least one target virtual CT volume (CT1, Tn+1), the at least one target virtual CT volume being associated to a treatment stage (T1,.Tn+1) wherein n corresponds to the number of aligners to be provided, and each of the target virtual CT volume (CT1, Tn+1) comprising an invariant landmark (see Metrov: e.g., -- uses a patient-specific digital model to plot a treatment plan, and then use a scan of the achieved or actual treatment outcome--, in [0050], and, [0055]; also see: -- the recognizer to find the optimal time alignment between a sequence of frames and a sequence of node models, it must compare most frames against a plurality of node models.  One method of reducing the amount of computation required for dynamic programming is to use pruning.  Pruning terminates the dynamic programming of a given portion of dental treatment information against a given treatment model if the partial probability score for that comparison drops below a given threshold.  This greatly reduces computation.--, in [0066]-[0068]; also see Bangera: e.g., -- computing device 730 includes circuitry configured to detect one or more features depicted in the digital images, e.g., the physical landmarks, and match these features with features in the digital spatial profile, e.g., the registration marks. Features and the relationships between them may be detected using any of a number of feature-based methods including, but not limited to, segmentation methods, distance transform, affinely invariant neighborhoods, Harris corner detection, Maximally Stable External Regions, Canny detector, Laplacian of Gaussian, elastic contour extraction, existing edge detection, line intersections, local extrema of wavelet transform, inflection points of curves, and the like. Computing device 730 includes circuitry to match the features detected in the one or more images of skin surface of the individual with features in the digital spatial profile using one or more feature-matching methods, non-limiting examples of which include Euclidean distance matching, invariant moments, nearest neighbor based matching, correlation-like methods, Fourier methods, mutual information methods, optimization methods. Further non-limiting examples include methods using spatial relations, e.g., graph matching algorithms, methods using invariant descriptors, and relaxation methods--, in [0163], and, -- the mouthpiece includes at least one registration mark to register the mouthpiece to at least one landmark on one or more surfaces of the mouth region of the individual. The one or more landmarks on the one or more surfaces of the mouth region can include pigmented areas, dental topography, oral mucosa texture patterns, blemishes, anatomical features --, in [0238]);
n. obtaining an intraoral digital impression mesh of the patient (see Bangera: e.g., -- One or more modeling programs can be used for this purpose.  Non-limiting examples of types of modeling programs include polygonal mesh three-dimensional modeling programs, non-uniform rational basis spline (NURBS) surface modeling programs, or editable feature-based computer aided design (CAD) modeling programs.--, in [0057]);
o. providing segmented soft tissues out of the intraoral digital-impression mesh, the segmented soft tissues being registered according to the invariant landmark (see Ulrici: e.g., -- The sub-volume may be of any other basic geometric shape, such as a tetrahedron, or it may have the shape of a segmented sub-volume.--, in [0020], and, -- The sub-volume can be defined manually by a user by the use of input devices.  The sub-volume can alternatively be defined automatically using a computer and software for processing image data and using conventional image-processing techniques such as the identification or segmentation of defined sub-objects, such as teeth or jawbones--, in [0033]-[0035], [0039], and [0050]);
p. producing the intermediate model from the at least one target virtual CT volume of step m) and the segmented soft tissues of step o) (see Ulrici: e.g., -- The sub-volume may be of any other basic geometric shape, such as a tetrahedron, or it may have the shape of a segmented sub-volume.--, in [0020], and, -- The sub-volume can be defined manually by a user by the use of input devices.  The sub-volume can alternatively be defined automatically using a computer and software for processing image data and using conventional image-processing techniques such as the identification or segmentation of defined sub-objects, such as teeth or jawbones--, in [0033]-[0035], [0039], and [0050]); and
q. providing the aligners corresponding to each of the produced intermediate models of step p) (see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]).

	Re Claim 14, Ulrici as modified by Matov, and Bangera further disclose wherein providing the aligners, further
comprises: generating a physical model of an upper jaw or a lower jaw of the patient using a corresponding intermediate model (see Matov: e.g., -- Existing approaches to achieve the desired movement of the tooth include fabrication of dental appliances from the planned next or n+1 position and placed over the teeth during the current or n position of the treatment stage.  Typically, it is assumed that the forces and torques generated by the deformation of the dental appliance or portions thereof (resulting from the difference in the teeth position used for the dental appliance fabrication and the position of the teeth it has been positioned over) will cause the teeth to move into the planned next position in the treatment stage.--, in [0007]; and, -- the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position.  The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology, including removable appliances as well as fixed appliances, such as orthodontic brackets and wires, or even other dental treatment, such as comparing achieved to plan for orthognathic surgery, periodontics, and restorative, among others.--, in [0051]-[0054]);
 and making the aligners based on the physical model (see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]).

Re Claims 15-16, claims 15-16 are the corresponding method claim of the combination of limitations in claims 1, 3, and 6 respectively.  Thus, claims 15-16 are rejected for reasons similar to those discussed in regard to claims 1, 3. And 6. Further, Ulrici as modified by Matov, and Bangera further disclose method for producing an intermediate virtual CT Volume (CTn+1) (see Ulrici: e.g., -- The 3D volume can be a three-dimensional X-ray image generated by means of any desired three-dimensional radiographic procedures such as DVT or CT, and the volumetric image data can be composed of voxels having X-ray absorption values…. to computing the volumetric image data and permits different weighting of the elements according to a defined function.  This function can be designed such that specific portions are invisible or only weakly visible, while more weight is given to the portions of diagnostic significance. --, in [0015]-[0031]; and,  -- In the automatic identification or segmentation, use is made of conventional methods for pattern recognition in which objects are segmented and the relationship between the objects is sought.  The method of pattern recognition can include the following steps: preprocessing, feature extraction, feature reduction, and classification of features.  During preprocessing, undesirable or insignificant components of the image data are removed.  During feature extraction, defined features are extracted from the image data by comparing them with known patterns from a database such as a database of characteristic teeth.  Automatic comparison is carried out using transformation functions and scaling, a comparative factor being computed by calculating the variance between a pattern from the image data and an expected pattern from the database.  Feature reduction involves examination of the features to determine those that are important for classification purposes and those that can be omitted.  In particular, the extracted patterns of teeth and the dental arch are of significance for this method, while the remaining extracted features can be disregarded.  In the last step of the classification, the essential features recognized, such as teeth and characteristic shapes of the dental arch, are split up into appropriate classes, such as incisors, molar teeth, tooth roots, and jawbones. [0040] Feature extraction involves the use of known methods such as raster analysis, cluster analysis, and pattern matching.--, in [0039]-[0040]; also see Matov: e.g., [0065]-[0066], [0118]-[0122], and [0127]-[0128]; also see: Fig. 12, -- to account for this gap or pocket generated, the aligner shape geometry may be further modified or optimized, for example, to better adapt in the direction towards the tooth when the aligner is in the active (or stretched) state.--, in [0135]). 













Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667